DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2019 is being considered by the examiner.
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the all the reference signs in the specification are not shown in the drawings for instance 10,12a,12b, 12, 14,18, 16, 100,102,102a, 102b, 104, 106, 108, 110, 200, 202a, 202b, 202.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “axial fastener” recited in claim 8; the limitation “individual fluid sources” recited in claim 15; and the limitation “… heating means to heat the fluid contained therein” recited in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 2-16 is objected to because of the following informalities: In claims 2-16 line 1 the term “An industrial printhead” should be corrected as “The industrial printhead” to correctly refer to the industrial printhead in the parent claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 11, 17-19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pannu et al.(US 2004/0046839).
Regarding claim 1, Pannu et al teaches an industrial printhead (figs.1,3) comprising a flow channel (channel of 55 figs.1,2,6) enclosed in a chamber, wherein the flow channel has at least one fluid inlet (ink inlet of figs.1,2,6; paragraph 0015) and at least one fluid outlet (12 figs.1,2), wherein the flow channel is resonated, in use, by a vibration distributor (7 figs.1,2; 51 fig.6) comprising a mass resonator (17 figs.1,2,6), piezoelectric exciter (13 figs.1,2,6) and wave concentrator (53 fig.6;15 figs.1,2) arranged in an axial configuration (figs.1,2,6).

Regarding claim 2, Pannu et al further teaches wherein the mass resonator (17 figs.1,2,6) has a greater mass density than the wave concentrator (53 fig.6;15 figs.1,2) (paragraph 0014).

Regarding claim 3, Pannu et al further teaches wherein the vibration distributor (7 figs.1, 2; 51 fig.6) has a generally cylindrical cross-section (figs.1, 2, 6).

Regarding claim 4, Pannu et al further teaches where in the mass resonator (17 figs.1, 2, 6) is formed from a high density material such as steel or brass (paragraph 0014).

Regarding claim 7, Pannu et al further teaches wherein the vibration distributor (7 figs.1,2; 51 fig.6) is joined to the flow channel (55 figs.1,2,6).

Regarding claim 11, Pannu et al further teaches wherein the at least one fluid outlet (12 figs.1,2) comprises two or more fluid outlets (12 figs.1,2).

Regarding claim 17, Pannu et al teaches an industrial printhead (figs.1,3) comprising a flow channel (channel of 55 figs.1,2,6) enclosed in a chamber, wherein the flow channel has at least one fluid inlet (ink inlet of figs.1,2,6; paragraph 0015) and at least one fluid outlet (12 figs.1,2), wherein the flow channel is resonated, in use, by a vibration distributor (7 figs.1,2; 51 fig.6) comprising a mass resonator (17 figs.1,2,6), piezoelectric exciter (13 figs.1,2,6) and wave concentrator (53 fig.6;15 figs.1,2), wherein the wave concentrator (53 fig.6;15 figs.1,2) has a lower mass density than the mass resonator (17 figs.1,2,6; paragraph 0014).

Regarding claim 18, Pannu et al teaches a vibration distributor (7 figs.1,2; 51 fig.6) comprising a mass resonator (17 figs.1,2,6), piezoelectric exciter (13 figs.1,2,6) and wave concentrator (53 fig.6;15 figs.1,2) arranged in an axial configuration.

Regarding claim 19, Pannu et al teaches a vibration distributor (7 figs.1,2; 51 fig.6) comprising a mass resonator (17 figs.1,2,6), piezoelectric exciter (13 figs.1,2,6) and wave concentrator (53 fig.6;15 figs.1,2), wherein the wave concentrator (53 fig.6;15 figs.1,2) has a lower mass density than the mass resonator (17 figs.1,2,6; paragraph 0014).

Regarding claim 22, Pannu et al teaches an industrial printhead (figs.1,3) comprising a flow channel (channel of 55 figs.1,2,6) enclosed in a chamber, wherein the flow channel is resonated, in use, by a vibration distributor (7 figs.1,2; 51 fig.6)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 5, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pannu et al.(US 2004/0046839) in view of Pham-Van-Diep et al. (US 6,224,180).
Regarding claim 5, Pannu et al further teaches wherein the wave concentrator (53 fig.6;15 figs.1,2) is formed from a high density material having a lower density than steel or brass (paragraph 0014).
Pannu et al does not explicitly teaches wherein the wave concentrator is made of material including aluminium or titanium.
However, Pham-Van-Diep et al teaches similar printhead including wave concentrator (126 figs.5,6) that is made of material including aluminium or titanium (col.6 lines 63-65).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to form the wave concentrator of Pannu et al from such material based on the teachings of Pham-Van-Diep et al for instance to use materials based on its availability and/or based on preferred characteristic of the material used. 
Note also in the alternative it would have been obvious to one having ordinary skill in the art as of the effective filing date of the claimed invention to make the wave concentrator from such material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use for the purpose of using material that is available and/or have the required property. In re Leshin, 125 USPQ 416.

Regarding claim 6, Pannu et al as modified by Pham-Van-Diep et al further teaches wherein the wave concentrator is conical in shape (53 fig.6 of Pannu et al; 126 figs.5,6 of Pham-Van-Diep et al).

Regarding claim 8, Pannu et al as modified by Pham-Van-Diep et al further teaches wherein the mass resonator (17 figs.1,2,6 of Pannu et al; 122 figs.5,6 of Pham-Van-Diep et al), piezoelectric exciter (13 figs.1,2,6 of Pannu et al; 124 figs.5,6 of Pham-Van-Diep et al) and wave concentrator (53 fig.6; 15 figs.1,2 of Pannu et al; 126 figs.5,6 of Pham-Van-Diep et al) are clamped together axially.
Pannu et al and Pham-Van-Diep et al teaches the elements fastened together but does not explicitly shows the use of axial fastener. 
However, it would have been obvious to one having ordinary skill in the art, as of the effective filing date of the claimed invention, to use axial fastener to connect the above elements since it was known in the art that different fastening methods including the use of axial fastener are used based on the characteristics of the elements being connected for instance their size, toughness, thermal characteristics, ease of making the connection, availability of fasteners, etc. 

Regarding claims 9 and 10, Pannu et al as modified by Pham-Van-Diep et al further teaches wherein the flow channel is configured to receive and eject fluid having predetermined viscosity and fluid having a range of pigment sizes and/or particles of different anisotropy (col.2 lines 44-57; col.4 lines 3-5; col.8 lines 39-41 of Pham-Van-Diep et al; abstract, paragraph 0002, 0022 of Pannu et al).

   However, it would have been obvious to one having ordinary skill in the art as of the effective filing date of the claimed invention to use preferred fluid material with preferred characteristics such as viscosity and particle size, since it has been held to be within the general skill of a worker in the art to select a known fluid material on the basis of its suitability for intended use for instance to produce required type of ejections such as size and speed. In re Leshin, 125 USPQ 416.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pannu et al.(US 2004/0046839) in view of Hegedus et al. (US 6,460,980).
Regarding claim 12, Pannu et al further teaches the two or more fluid outlets (12 figs.1,2). 
Pannu et al does not explicitly teaches wherein each of the two or more fluid outlets has a flow direction perpendicular to the flow direction of the fluid channel.
However, Hegedus et al teaches wherein each of two or more fluid outlets (7 figs.1,3) has a flow direction perpendicular to the flow direction of the fluid channel (figs.1,3).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to arrange the flow direction of the outlets and the fluid channel to be perpendicular in the printing device of Pannu et al based on the teachings of Hegedus et al for instance to be able to supply plurality of 
   
Regarding claim 13, Pannu et al as modified by Hegedus et al further teaches wherein each of the two or more fluid outlets are spaced apart from adjacent fluid outlets by 2.54mm (col.6 lines 36-39, col.7 lines 27-37 of Hegedus et al).

Regarding claim 14, Pannu et al as modified by Hegedus et al further teaches
wherein each of the two or more fluid outlets (7 figs.1,3 of Hegedus et al; 12 figs.1, 2, 6 of Pannu et al) are supplied with fluid from a common fluid source (5 figs.1,3 of Hegedus et al).

Regarding claim 15, Pannu et al as modified by Hegedus et al further teaches wherein each of the two or more fluid outlets (7 figs.1,3 of Hegedus et al; 12 figs.1, 2, 6 of Pannu et al) are supplied with fluid from individual fluid sources (fluid sources 5 of different colors in figs.1,3 ; col.6 lines 39-44, col.4 lines 11-13  of Hegedus et al).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pannu et al as modified by Hegedus et al and further in view of Pham-Van-Diep et al.(US 6,224,180).
Regarding claim 16, Pannu et al as modified by Hegedus et al further teaches fluid sources containing fluid (fluid sources 5 of different colors in figs.1,3 ; col.6 lines 39-44, col.4 lines 11-13  of Hegedus et al). 

Pham-Van-Diep et al does not explicitly teaches printhead that includes heater (32 figs.5,1) used to heat fluid contained in the fluid source (24 figs.5,1). 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use such fluid sources having a heater element in the device of Pannu et al as modified by Hegedus et al based on the teachings of Pham-Van-Diep et al for instance to be able to use phase change fluids and/or maintain the fluid at required temperature.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HENOK D LEGESSE/Primary Examiner, Art Unit 2853